It does not appear when the defendant's employees in charge of this locomotive saw this tractor-trailer standing on the track. It does appear that the track was straight for three quarters of a mile, and that the headlight was required by a rule, having the force of law, to have a penetration strong enough to enable the operators of the locomotive to see an object the size of a man at least 800 feet away. Now placing the operators in that position, I think a jury would be justified in finding that they actually saw this truck stationary on the track when it was at least 800 feet away, and that they realized almost immediately that the truck was stalled there.
Just as soon as the operators realized that the truck was stalled and could not be moved off, the operators owed a duty to exercise reasonable care to avoid a collision to slow down and, if necessary and possible, to bring the train to a stop.
As I analyze this record, the only element necessary *Page 543 
for submission to the trier of the facts that is missing is evidence from which an inference could be drawn that any possible action such as reducing the speed would have availed to avoid the collision. Failure of proof on that necessary element is the basis of my concurrence.